Paricer, J.
Appellant assigns as error the refusal of the 'trial judge to grant his motions for nonsuit made at the close of the State’s evidence and renewed at the close of all evidence. G.S. 15-173. Review of the record reveals that there was substantial evidence tending to prove each essential element of the offense charged. Contradictions and discrepancies in the State’s evidence were for the jury to resolve and do not warrant granting of the motion for nonsuit. State v. Carter, 265 N.C. 626, 144 S.E. 2d 826; State v. Simpson, 244 N.C. 325, 93 S.E. 2d 425. Defendant’s court-appointed counsel, in his brief, states that this is a case in which an indigent defendant has exercised his absolute right to appeal and placed upon court-appointed counsel the duty of finding error in his trial. Appellant’s brief further states that his counsel, after careful research, has found that the court has committed no prejudicial error in denying the motion for nonsuit. The remaining assignments of error have been expressly abandoned in the appellant’s brief.
After reviewing the entire record, we find
No error.
Mallard, C.J., and Britt, J., concur.